Mr. Presiding Justice Harker delivered the opinion of the Court. This is an appeal from a judgment of the County Court, rendered in favor of the defendants in a replevin suit upon a special finding of the jury, when the jury had returned a general verdict against them. The question of when a court will be authorized to enter a judgment against the general verdict of the jury, because of its being inconsistent with some special finding of fact returned at the same time, has been frequently before our Supreme and Appellate Courts since the act of 1887, relative to special verdicts, was passed. Hot only should interrogatories calling for findings upon merely evidentiary facts be refused, but if given and answered, the answer should be ignored, on a motion for judgment. The special finding must relate to ultimate facts, such as are controlling in their character. The finding may be very important as tending to prove an ultimate fact, and yet, if it is not in and of itself a controlling one in the case, it is not sufficient to support a judgment as against a general verdict. Chicago & N. W. Ry. Co. v. Dunleavy, 129 Ill. 132; Ebsery v. Chicago City Ry. Co., 164 Ill. 518; Chicago & A. R. R. Co. v. Anderson, 166 Ill. 572. The general rule that all reasonable presumptions will be entertained in favor of a general verdict, does not apply in aid of special findings. To control the general verdict there must be such antagonism between the special finding and the general verdict that it could not be removed by any evidence admissible under the issues tried by the jury. Hence, in determining that question, the trial court should look not to the evidence heard, but to what could have been ■heard under the issues. Under the issues formed by the pleadings in this case, the special interrogatory propounded to the jury did not call for an answer that was controlling. It should have been refused. It nowhere appears from the pleadings that the plaintiff’s right to the possession of the property depended upon whether it regained possession of it after it was delivered to Magiil & Go., and before it was levied upon by the writs. The court erred in rendering judgment on the special finding. The judgment will be reversed and the cause remanded, with directions to enter judgment on the general verdict, or set it aside and award a new trial if a motion to that effect is made, and the court is of the opinion that a new trial should be granted. Reversed and remanded.